            Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
DEMOCRACY FORWARD FOUNDATION )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-2633 (BAH)
                                       )
U.S. DEPARTMENT OF JUSTICE, et al.,    )
                                       )
            Defendants.                )
______________________________________ )


                DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

       Defendants, U.S. Department of Health and Human Services (“HHS”), U.S. Department

of the Interior (“DOI”), U.S. Department of Education (“ED”), and U.S. Department of Justice

(“DOJ”), by and through undersigned counsel, respectfully submit the following answer to

Plaintiff’s complaint filed on September 3, 2019 (ECF No. 1), and state as follows:

                                            DEFENSES

       1.      As to some or all of the claims asserted in this action, Plaintiff has failed to state a

claim upon which relief can be granted.

       2.      The Court lacks subject matter jurisdiction over any requested relief that exceeds

the relief authorized by the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

       3.      Plaintiff is not entitled to compel production of records exempt from disclosure by

one or more exemptions to the FOIA.
            Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 2 of 8



            DEFENDANTS’ RESPONSES TO THE NUMBERED PARAGRAPHS 1

       Defendants deny all allegations in the complaint, including the relief sought, except as

specifically admitted in this Answer. Defendants admit, deny, or otherwise answer the

unnumbered and numbered paragraphs in the complaint as follows:

                          COMPLAINT FOR INJUNCTIVE RELIEF

       1.      The first paragraph contains Plaintiff’s characterization of this FOIA action, to

which no response is required.

       2.      Defendants admit that on November 27, 2018, The Daily Beast published an

article about U.S. Environmental Protection Agency officials. Defendants deny the remainder of

the allegations in Paragraph 2 and state that the news report cited in Paragraph 2 speaks for itself

and is the best evidence of its content.

       3.      Defendants admit that on August 15, 2019, The Hollywood Reporter published an

article about U.S. Department of the Treasury officials. Defendants deny the remainder of the

allegations in Paragraph 2 and state that the news report cited in Paragraph 3 speaks for itself and

is the best evidence of its content.

       4.       The claims in this paragraph do not state a claim or facts to support a claim, and

therefore no response is required. To the extent a response is required, Defendants lack

knowledge or information sufficient to admit or deny the allegations and therefore deny them.

       5.      Defendants lack knowledge or information sufficient to admit or deny the

allegations in this paragraph and therefore deny the allegations, except to admit that Plaintiff




1
 Merely for ease of reference, Defendants’ Answer replicates the headings contained in the
Complaint. Although defendants believe that no response is required to such headings, to the
extent a response is deemed required and to the extent those headings and titles could be
construed to contain factual allegations, those allegations are denied.
                                                 2
            Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 3 of 8



submitted requests to the Defendants on or about December 13, 2018, by email. Defendants

refer the Court to those requests as the best evidence of their contents.

       6.      The first sentence of this paragraph contains Plaintiff’s legal conclusions

regarding FOIA to which no response is required. The second sentence of this paragraph consists

of Plaintiff’s request for relief, not allegations of fact, and thus requires no answer.

                                 JURISDICTION AND VENUE

       7.      This paragraph consists of conclusions of law regarding jurisdiction to which no

response is required.

       8.      This paragraph consists of conclusions of law regarding venue to which no

response is required.

                                              PARTIES

       9.      Defendants lack knowledge or information sufficient to admit or deny this

paragraph and therefore deny the allegations.

       10.     Defendants admit that DOJ is a federal agency. The remainder of this paragraph

consists of plaintiff’s legal conclusions to which no response is required.

       11.     Defendants admit that HHS is a federal agency. The remainder of this paragraph

consists of plaintiff’s legal conclusions to which no response is required.

       12.     Defendants admit that ED is a federal agency. The remainder of this paragraph

consists of legal conclusions to which no response is required.

       13.     Defendants admit the DOI is a federal agency. The remainder of this paragraph

consists of legal conclusions to which no response is required.




                                                   3
            Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 4 of 8



                                          STATEMENT OF FACTS

                                              DOJ FOIA Request

        14.        Admit that DOJ received a FOIA request from Plaintiff dated December 13, 2019.

Defendant respectfully refers the Court to that request for a full and accurate reflection of its

contents.

        15.        Admit that Plaintiff sought a waiver of search and duplicating fees under 5 U.S.C.

§ 552 (a)(4)(A)(ii)(II) and 43 C.F.R. § 2.48 in its request. Defendant respectfully refers the Court

to Plaintiff’s FOIA request for a full and accurate reflection of its contents.

        16.        Admitted.

        17.        Admit that DOJ acknowledged Plaintiff’s FOIA request by letter dated January

31, 2019. Defendant respectfully refers the Court to that letter for a full and accurate reflection

of its contents.

        18.        Admitted.

        19.        This paragraph consists of Plaintiff’s legal conclusions to which no response is

required.

        20.        Admit that, to date, DOJ has not made a final determination as to Plaintiff’s

request.

        21.        This paragraph consists of Plaintiff’s legal conclusions to which no response is

required.

                                          HHS FOIA Request

        22.        HHS admits that Plaintiff submitted a FOIA request to HHS dated December 13,

2018. The remainder of Paragraph 22 characterizes the request, which speaks for itself and is the

best evidence of its contents. HHS respectfully refers the Court to the “HHS FOIA Request” in



                                                    4
          Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 5 of 8



Exhibit D to the Complaint for a full and accurate statement of its contents and denies any

allegations inconsistent therewith.

       23.     HHS admits that the FOIA request received from Plaintiff dated December 13,

2018, contains a request for waiver of search and duplication fees. The remaining allegations in

paragraph 23 consist of plaintiff’s characterization of that request, to which no response is

required. The FOIA request speaks for itself and is the best evidence of its contents.

       24.     This paragraph consists of a legal conclusions to which no response is required.

To the extent a response is deemed necessary, HHS denies the allegations in this paragraph.

       25.     HHS admits that since receiving the Plaintiff’s FOIA request dated

December 13, 2018, it has not had any communications with Plaintiff. HHS further admits that

no documents have been produced as of the date of this filing. The remaining allegations in

paragraph 25 consist of plaintiff’s requests for relief and or legal conclusions, to which no

response is required. To the extent a response is deemed necessary, HHS denies the allegations

in this paragraph.

       26.     This paragraph consists of legal conclusions to which no response is required.

To the extent a response is deemed necessary, HHS denies the allegations in this paragraph.

                                        ED FOIA Request

       27.     ED admits that Plaintiff submitted a FOIA request dated December 13, 2018. The

remainder of the allegations in this paragraph consist of Plaintiff’s characterization of its FOIA

request. ED respectfully refers the Court to the text of the request for a full and accurate

rendering of its contents.




                                                 5
          Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 6 of 8



       28.     ED admits that Plaintiff’s FOIA request included a request for waiver of

document search, review, and duplication fees. The remainder of this paragraph consists of legal

conclusions to which no response is required.

       29.     The allegations in this paragraph consist of Plaintiff’s legal conclusions to which

no response is required.

       30.     Admit.

       31.     The allegations in this paragraph consist of Plaintiff’s legal conclusions to which

no response is required.

                                       DOI FOIA Request

       32.      DOI admits that Plaintiff submitted a FOIA request to DOI dated December 13,

2018. The remainder of Paragraph 32 characterizes the request, which speaks for itself and is the

best evidence of its contents. DOI respectfully refers the Court to the request in Exhibit F to the

Complaint (“Exhibit F”) for a full and accurate statement of its contents and denies any

allegations inconsistent therewith.

       33.     DOI admits that Plaintiff sought a waiver of search and duplicating fees under 5

U.S.C. § 552 (a)(4)(A)(ii)(II) and 43 C.F.R. § 2.48 in its December 13, 2018, FOIA request.

       34.     This paragraph consists of legal conclusions to which no response is required.

       35.     DOI denies that it has not communicated with Plaintiff at all concerning the

December 13, 2018, FOIA Request. DOI avers that it sent an email on December 20, 2018, to

Plaintiff at tannatoyn@democracyforward.com, the email provided as the point of contact in the

FOIA request, requesting clarification concerning the scope of the FOIA request. Plaintiff

responded to the email on February 11, 2019, requesting a phone call with DOI. DOI responded

with availability, but Pplaintiff did not contact DOI at those times and has not been in



                                                 6
          Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 7 of 8



communication with DOI since the February 11, 2019 email. DOI admits that no documents had

been produced as of the date of filing. DOI admits that it did not inform Plaintiff in the

December 20, 2018, email that it may appeal any adequately specific adverse determinations.

DOI denies the remainder of Paragraph 35. The email exchange between December 20, 2018 and

February 11, 2019 speaks for itself and provides the best evidence of its contents.

       36.     This paragraph consists of legal conclusions to which no response is required.

                                    CLAIMS FOR RELIEF

                    Count One (Violation of FOIA by DOJ), 5 U.S.C. § 552

       37.     Defendants incorporate by reference their responses to paragraphs 1-36 above.

       38.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.

       39.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.

                   Count Two (Violation of FOIA by HHS), 5 U.S.C. § 552

       40.     Defendants incorporate by reference their responses to paragraphs 1-39 above.

       41.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.

       42.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.

                       Count Three (Violation of FOIA by ED), 5 U.S.C. § 552

       43.     Defendants incorporate by reference their responses to paragraphs 1-42 above.

       44.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.



                                                 7
           Case 1:19-cv-02633-BAH Document 7 Filed 10/09/19 Page 8 of 8



        45.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.

                        Count Four (Violation of FOIA by DOI), 5 U.S.C. § 552

        46.     Defendants incorporate by reference their responses to paragraphs 1-45 above.

        47.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.

        48.     This paragraph states conclusions of law to which no response is required. To the

extent a response is deemed necessary, defendants deny the allegations in this paragraph.

        The remainder of the complaint consists of Plaintiff’s requests for relief, to which no

response is required. To the extent a response is deemed necessary, defendants deny that

Plaintiff is entitled to the relief requested or to any relief whatsoever.



                                        Respectfully submitted,

                                        JESSIE K. LIU, D.C. Bar No. 472845
                                        United States Attorney

                                        DANIEL F. VAN HORN, D.C. Bar No. 924092
                                        Chief, Civil Division

                                By:      /s/ Damon Taaffe
                                        DAMON TAAFFE, D.C. Bar No. 483874
                                        Assistant United States Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2544
                                        damon.taaffe@usdoj.gov




                                                   8
